Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 bubbler in claim 4. The bubbler is not structurally defined in the specification as originally filed. [0038] of the specification indicates; the bubbler is “for introducing compressed or bubble gases into the glass melt” thus any structure capable of carrying out this function is considered a structural equivalent.
“an extendable panel…configured to maintain contact with the molten glass to seal off a feeder alcove interior and to restrict and reduce material passing from the feeder alcove directly into an exhaust” in claims 8 and 18. The structure is the extendable panel.  “contact with the molten glass” is not a structural limitation because the molten glass level varies on the amount of glass.  Any extendable panel that seals the feeder alcove directly into an exhaust is considered a structural equivalent.
Heating device configured to provide heat to the feeder alcove above in claim 13. Any heat structure wherein heat reaches the alcove is considered a structural equivalent.
“a cleaning device disposed proximate to and configured to clear a batch inlet of the feeder alcove” recited in claim 14.  [0036] of the specification states “a cleaning device can include a chopper disposed on an end of the batch feeder”  It is unclear how the chopper is structurally defined or oriented from the specification or drawings thus anything that removes batch from the batch inlet is considered a structural equivalent to a cleaning device.
“extendable panel configured to maintain contact with glass melt” this is not an active step but rather functional language describing the extendable panel.  A panel capable of contacting the glass melt is considered an equivalent.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “vertical” in claim 9 is a relative term which renders the claim indefinite. The term “vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what direction “vertical” is intended to define in claim 9 because no horizontal has been defined, nor other directions to indicate the orientation intended to be claimed in claim 9.
The term “flexible” in claim 12 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this examination flexible will mean the cover is capable of movement at some pressure, orientation, connection, heat.
The term “proximate” in claim 14 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what dimensions indicate proximity.
Claim 11 recites the limitation "the feeder device".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the feeder device” of claim 11 is assumed to be “the batch feeder”
Claim 22 recites “reduced pressure” which is a relative term.  It is unclear what the pressure reduced in reference to.
Claim 24 is indefinite because glass melt lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shock et al. (US 20140007622) referred to as Shock herein after.
Regarding Claim 1, Shock discloses A batch feeding apparatus Fig 1, comprising: 
a feeder alcove (44) which is detachable under some force or tools giving the broadest reasonable interpretation in view of the specification for providing batch material to a melter (300),
the feeder alcove including at least one side wall and a cover (see Fig 2-3); 
and a batch feeder sealingly coupled to the cover Fig2-3, sealed giving its broadest reasonable interpretation a skilled artisan may also see [0074]
that feeds the batch material to the feeder alcove (see Fig 2-3). 
Regarding claim 3, Shock discloses the feeder alcove (44) comprises a plurality of panels (see Fig 2-3). 
Regarding claim 4, Shock discloses the feeder alcove comprises at least one pressure increaser by compressing air or other gas [0073], or gas injection nozzles [0078] considered a structural equivalent to a bubbler configured to provide compressed gas into the feeder alcove. 
Regarding claim 5, Shock discloses the feeder alcove is sealed from an outside atmosphere (Fig 2-3 and alternatively [0074]. 
Regarding claim 6  wherein the feeder alcove is at a reduced pressure increaser by compressing air or other gas [0073]. 
Regarding claim 7, Shock discloses the apparatus of claim 1.  The batch to cullet ratio does not structurally limit the apparatus.  The apparatus of Shock is considered capable of the intended use of operating with the batch to cullet ration of claim 7. 
Regarding claim 8, Shock discloses an extendable panel (38) that extends what is considered downwardly given the direction “downwardly” the broadest reasonable interpretation.
below a batch inlet (defined by 24) of the feeder alcove to molten glass wherein the term “below” is given its broadest reasonable interpretation and the direction is not defined.
The panel (38) is configured capable to maintain contact with the molten glass because the claims are drawn to an apparatus wherein the glass itself is not a part of the apparatus.
The panel (38) to seals off a portion of the feeder alcove interior and restricts and reduce batch material passing from the feeder alcove directly to an exhaust {0073]-[0074] and thus considered a structural equivalent.
Regarding claim 9, is considered oriented vertical to the feeder alcove and may be considered shroud from the screw feeder entering the alcove (fig 2-3) or the batch chamber 10. 
Regarding claim 10, Shock discloses an oblique angle between the batch alcove (44) and the shroud of section 4 (See Fig 2-3)
Regarding claim 11, Shock discloses the feeder device includes at least one of a screw conveyor (12). 
Regarding claim 12, Shock discloses wherein the cover is a flexible connection given flexible the broadest reasonable interpretation in view of the specification because any material is flexible to some degree. 
Regarding claim 13, Shock discloses further comprising: a heating device configured to provide heat to the feeder alcove. The materials are heated at a high efficiency via the intimate contact with the combustion gas [0004] or through use of electrical heating, steam heating, radiant heating, burners [0082]
Regarding claim 15, Shock discloses a storage device that provides batch material to the batch feeder (source chamber 6, 7A or 7B all considered storage devices for batch material [0055]). 
Regarding claim 16, Shock discloses a batch feeding system (see rejection of claim 1), comprising: a melter (Fig 2-3); and  the batch feeding apparatus of claim 1 (see rejection of claim 1) in upstream communication with the melter (Fig 2-3) where upstream is related to the direction of the system directing glass flow.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or alternatively under 35 U.S.C. 103 as obvious over Shock et al. (US 20140007622) referred to as Shock herein after.
Regarding claim 22, Shock discloses a method of providing vitrifiable feed material to a melter (Fig 2-3), comprising: 
providing vitrifiable feed material to a batch feeder; carrying the vitrifiable feed material with the batch feeder to a detachable feeder alcove (44) with at least one side wall and a cover (See Fig 2-3), wherein the batch feeder is sealingly coupled to the cover, and wherein the feeder alcove is at a reduced pressure [0075], [0081]; melting the vitrifiable feed material in the melter via burners (112), where the melter is in downstream communication with the feeder alcove (Fig 2-3).  It is noted that giving the term “detachable” its broadest reasonable interpretation in view of the specification all items are detachable at some point or using some instrument.
Alternatively, MPEP 2144.04 states:
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose
Therefore one of ordinary skill in the art would be motivated to make the alcove detachable, or separable, as motivated by the purpose of replacing the part.
Regarding claim 23, Shock discloses the feeder alcove comprises at least one pressure increaser by compressing air or other gas [0073], or gas injection nozzles [0078] considered a structural equivalent to a thus providing compressed gas into the feeder alcove. 
Regarding claim 24, Shock discloses adjusting an extendable panel (38) carried by at least one of the feeder alcove (44), based on a melt level in the melter, where giving the claims the broadest reasonable interpretation in view of the specification “based on” does not further limit the claim because there is no claimed relationship between the glass melt level and action of the extendable panel.
the extendable panel (38) is configured in the melter to seal off a feeder alcove interior and a melting tank interior. The panel is considered an equivalent to a panel to maintain contact with glass melt at a time wherein the glass level is high enough to reach the panel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shock as applied above.
Regarding claim 2, Shock discloses the melter having fluid-cooled  feeder alcove comprises at least one fluid-cooled panel walls at least [0058].  Examiner is not admitting that Shock does not disclose fluid-cooled walls in the alcove however Shock is unclear if the walls of the alcove are fluid-cooled.
It would be obvious to one of ordinary skill in the art to have the walls of the feeding alcove be fluid cooled as well as motivated by increasing the viscosity of the batch being fed and prevent escape of unmelted batch in the exhaust [0058].
Regarding claim 14, Shock discloses another embodiment comprising a cleaning device (granulator screen 183 and blades 181 [0084]) considered an equivalent to the cleaning device configured to clear a batch inlet of the feeder alcove such as (134)
It would have been obvious to one skilled in the art to modify Fig 2-3 of Shock to include a cleaning device as motivated by clearing batch from the feeder alcove .

Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shock as applied above and further in view of Lindig (US 20130114638) referred to as Lindig herein after.
Regarding claim 17, Shock discloses a submerged combustion melter, comprising: 
a melting tank (Fig 2-3) including:
 a floor (102) configured to carry at least one submerged combustion burner (112),
a roof (104), 
an inlet wall (106A) extending between the floor and the roof to at least partially establish a melting tank interior having a tank head space (Fig 2-3), and including at least one tank inlet (opening to 44); 
the inlet wall of the melting tank to at least partially establish a feeder interior having a feeder head space shorter than the tank head space, and including at least one batch inlet configured to receive glass batch into the feeder interior.
and a feeder alcove (44) appended to the inlet wall of the melting tank to cover the at least one tank inlet.
Shock discloses the feeder alcove (44) leading into the roof of the submerged combustion melter.  Shock discloses a cover (38) for blocking the feed
Shock does not disclose at least one upstream wall and the cover extending between the at least one upstream wall of the feeder alcove.
In an analogous art of submerged combustion melting, Lindig discloses a submerged combustion melter for glass in (Fig 6 [0048])
Lindig discloses the melter system (1) having a known doghouse feed entry system.
Lindig discloses 
Lindig discloses a feeder alcove (Fig 6) appended to the inlet wall 1c of Lindig at least partially establishing the melting tank interior.
Lindig discloses at least one upstream wall (8) and a feeder headspace shorter than the tank headspace and also including a batch inlet configured to receive a glass batch into the feeder interior.
It would be obvious to one of ordinary skill in the art to modify the melter of Shock, having a feeding alcove (44) with the doghouse feeding alcove of Lindig as motivated by better control of the temperature of batch material within a volume entering the furnace.
Additionally, a skilled artisan would see this as simple substitution of one known feeding alcove (Lindig) for another (Shock) in a known device or as stated in MPEP 2144.04 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
Regarding claim 18, Shock discloses an extendable panel (38) that extends what is considered downwardly given the direction “downwardly” the broadest reasonable interpretation.
The claims are drawn to an apparatus and thus the level of molten glass does not alter the structure claimed.  The panel is configured to maintain contact with molten glass in the melter to seal off the feeder alcove interior from the melting tank interior.
Regarding claim 19, Shock discloses the feeder alcove comprises at least one pressure increaser by compressing air or other gas [0073], or gas injection nozzles [0078] considered a structural equivalent to a bubbler configured to provide compressed gas into the feeder alcove. 
Regarding claim 20, The combined teachings of Shock and Lindig do not disclose the at least one upstream wall extends upwardly and away from the inlet wall of the melting tank at an angle between 5 and 60 degrees from vertical. 
The vertical is not defined, however in the interest of compact prosecution it would be obvious to one of skilled in the art to angle wall portions as motivated by using less materials for construction and preventing dead spaces or escape of unmelted glass [0058] Shock.
Regarding claim 21, Shock discloses (Fig 2-3) wherein the melting tank also includes at least one rear-end wall (106b) including a molten glass outlet (128/131), and a port (108) in the roof at a location of the tank longitudinally opposite of the feeder alcove .

Conclusion
Pertinent art not relied upon
US 20170369352 
    PNG
    media_image1.png
    448
    338
    media_image1.png
    Greyscale

US 20150307382 Fig 1 cover is roof
US20150013386 cooling batch entry, [0011],[0038] batch charger removable, slide gate damper
US 4496387 gate/ damper for batch

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741